DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
a.	US 20200073028 A1 – hereafter Shigemitsu et al, [[see figures 1-10, para 33-42]]
b.	US 20190082519 A1 – hereafter Gagne-Keats et al, [[see figures 1, 7, 11, para 18-24, 46-73, 80-86]]
c.	US 20140106264 A1 – hereafter Campidell et al ,[[see para 21, 29, 41, figures 2A, 2B]]

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    127
    564
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on August 18th 2020. Claims 1-15 are pending examination.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 08/18/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
7.	The abstract of the disclosure is objected to because abstract content more than 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (hereafter Kim) US 20160165214 A1.
Regarding Claim 1, Kim disclosed, an electronic device comprising: 
a light source unit to emit infrared light having a specified wavelength band (para 8, light sources for emitting the infrared light, para 35, the light source 112 serve to emit infrared light, figure 3A-3D, the horizontal axis represents wavelengths 400 nm to 1200 nm); 
a camera module (para 2 a mobile camera, para 78, a camera module), wherein the camera module includes: a lens assembly including a first lens having a property to at least partially absorb visible light and one or more second lenses to refract light, which is output through the first lens, at a specified angle (para 72, figure 5 shows the plurality of lenses, 24-1 is first lens, 24-2 is second lens, para 73, the image acquisition unit should be designed so that the chief ray angle of the image acquisition unit, para 74, an angle of incident light …characteristics of light incident on the infrared filter may be significantly varied by an angle of incidence of the light, para 76, variation in the characteristic of light caused by the angle of incident in the image processing apparatus shown in figure 5); 
a filter to pass through light, which has the specified wavelength band, of the light output through the lens assembly (para 70, figure 5 showing an infrared filter, para 72-75); and an image sensor to sense the light (para 38, image sensors, note that these image processing apparatus inherently equipped with memory and/or computer-readable storage medium); and
 a processor, wherein the processor is configured to: receive an input of a user to photograph an external object (para 81, the image processing apparatus, para 67, image processor); 
emit the infrared light using the light source unit based on the input of the user (para 8, a light source for emitting the infrared light, claim 3); and obtain, using the camera module, an image corresponding to light, which is reflected from the external object, of the emitted infrared light (para 8, and para 35, the light source 112 may serve to emit infrared light).
Regarding Claim 8, Kim disclosed, the electronic device of claim 1, wherein the specified wavelength band includes a band of 700 nm to 850 nm (figures 3A-3D, shows the ranges of wavelengths).
Regarding Claim 12, Kim disclosed, a camera module (para 4, 79, 82, camera module) comprising: 
a lens assembly, wherein the lens assembly includes: a first lens having a property to at least partially absorb visible light of light incident from an outside 
an image sensor to obtain an IR image in response to light output through the lens assembly and the filter (para 38 disclosed the image sensor 122, CCD CMOS, see para 37, 66, 68, 79).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 20160165214A1 in view of Grandin et al US 20150116576A1 .
Regarding Claim 2, Kim disclosed, the electronic device of claim 1. Kim does not explicitly disclosed wherein a surface of the first lens facing an outside is anti-reflective coated. However Grandin et al disclosed, a surface of the first lens facing an outside is anti-reflective coated (para 12, 30, 42-44). Before the effective filing date of the claimed invention it would have been obvious to modify the apparatus of Kim to incorporate a surface of the first lens facing an outside is anti-reflective coating taught by Grandin et al. The rationale and motivation would have to improve vison or visible range in a low light environment is well-known in the art.
Regarding Claim 13, Kim disclosed, the camera module of claim 12. Kim et al does not disclose wherein a surface, which faces an outside, of the first lens is anti-reflective coated. However Grandin et al disclosed, a surface of the first lens facing an outside is anti-reflective coated (para 1-2, digital camera, and para 12, 30, 42-44, claim 12 a camera). Before the effective filing date of the claimed .
Allowable Subject Matter
10.	Claims 3-7, 9-11, 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        July 14, 2021